Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 1/31/22 has been entered. Claims 1-2, 4-7, 9, 11, 14-15, and 38 are pending examination, claims 23-35 are withdrawn and claims 3, 8, 10, 12, 13, 16-22, and 36-37 are canceled.

Claim Objections
Claims 1 and 38 are objected to because of the following informalities:  the recitation of a particular hydrophobic species as “…prefluoroocytl…” appears to be a typographical error for …”perfluorooctyl…”.  Appropriate correction is required (basis for believed proper spelling taken from original disclosure, such as original claim 21).

Claim Interpretation
An amendment to claim 1 and 38 recites “the composite solution is deposited via an all solution process”.  Deposition “via an all solution process” has not been provided a special definition in Applicant’s original disclosure.  The examiner notes the limitation appears to most closely derive basis particularly from [0034] of the Applicant’s specification; wherein it states (emphasis added): 
[0034] More specifically, embodiments discussed herein relate to compositions and methods for making organic/inorganic composite coatings for wood, masonry, or other porous materials which comprise the following steps: 1) selecting a porous substrate, and 2) utilizing a sol-gel comprising at least a silane, silanol, metal oxide precursor, or a derivative thereof, to coat the substrate and to create a surface with nanoscopic or microscopic features. In some embodiments, the method may further include optionally coating the substrate with a hydrophobic chemical agent and/or other chemical agents. In some embodiments, the above noted coatings may be deposited in a controlled environment by misting or vapor treatment. In other embodiments, the above noted coating may be deposited utilizing an all solution process.
Based on applicant’s specification the recitation of “deposited utilizing an all solution process” appears to be distinguishing a mode of application that is alternative to modes of deposition “in a controlled environment by misting or vapor treatment”.  Therefore for purposes of examination and applying art the limitation “the composite solution is deposited via an all solution process” will be interpreted as at least inclusive of liquid deposition methods alternative to deposition in a controlled environment by misting or vapor; thus deposition via an all solution process would be at least inclusive of spraying, doctor-blading, padding, printing, dipping, etc.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 9, 11, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,142,867 in view of Saka and Guo et al (CN 101531469; machine translation provided; hereafter Guo). 
Claims 1-16 of US 11,142,867 teach the limitations of claims 1-2, 4-6, 9, 11, and 38 except wherein the substrate is a porous material and the composite solution penetrates therein and wherein the hydrophobic solution comprises one or both of the explicitly claimed species.  Saka teaches a method for treating a substrate with an alkoxysilane based composition for improved resistance to staining (such as from fungus), fungus, and weathering (such as by water) (See, for example, abstract, col 5 lines 25-33).  And further teaches the desirability for porous surfaces such as wood to serve as substrates for such compositions to penetrate therein (See, for example, abstract, col 5 lines 25-33, col 7 lines 20-55, and examples).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated penetration of 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-16 of U.S. Patent No. 11,142,867 in view of Saka as applied to claim 1 above, and further in view of Liu.
Claim 7: refer to the rejections of claim 1 over 1-16 of U.S. Patent No. 11,142,867 in view of Saka above; further, the claims1-16 of U.S. Patent No. 11,142,867 are silent as to the beginning and ending appearance of the substrate, so it does not explicitly teach no change as claimed.  Liu teaches a method of applying functional coatings derived from silanes to porous surfaces including wood, and masonry (See, for example, abstract, [0303], [0306], [0308] [0396]).  Liu further teaches wherein in the art there is a desire to provide functional coatings which do not alter the appearance of the article (See, for example, [0319]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided the coating so as to not change the pigmentation and reflectivity of the substrate as maintaining such aesthetic has been demonstrated as desirable in the art as it provides a similar aesthetic to the original product and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.


Claims 14-15: refer to the rejections of claim 1 over 1-16 of U.S. Patent No. 11,142,867 in view of Saka above; further, 1-16 of U.S. Patent No. 11,142,867 does not explicitly teach the composite solution further comprises a viscosity modifier as claimed.  Bier teaches a method of preparing a coating from mixtures of TEOS and GPTS for porous articles, ceramics, etc (See, for example, abstract, [0058], examples). Bier further teaches wherein a conventional additive for flow control (viscosity modifier) such as modified polydimethysiloxanes are particularly advantageous to incorporate (see, for example, [0057]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a viscosity modifier such as polydimethysiloxane as such a component is a conventional additive to predictably aid in the control of the flow properties of the composition.
Claim 15: Bier further teaches the properties of the coating can be improved by addition of various other conventional additives such as dyestuffs, uv stabilizers, etc (See, for example, [0057]). 

Response to Arguments
Applicant’s amendments filed 1/31/22, with respect to the previously applied 35 USC 103 rejections have been fully considered and have overcome these rejections, therefore they have been withdrawn. 
As US application 15/526497 has since become U.S. Patent No. 11,142,867; the grounds of the Non-statutory double patenting rejection previously applied have been update to reflect this change.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712